Citation Nr: 1228043	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU and increased disability evaluations for PTSD, diabetes mellitus, irritable bowel syndrome, bilateral hearing loss, and tinnitus.  In an October 2008 rating decision during the pendency of this appeal, the Veteran was awarded a temporary total disability evaluation based on convalescence from March 1, 2005 to May 31, 2005; and, thereafter, his disability evaluation for PTSD was increased to 50 percent.  The Decision Review Officer noted that the Veteran had expressed his disagreement with the evaluations assigned for his PTSD, irritable bowel syndrome, and bilateral hearing loss.  Thus these issues, as well as the TDIU claim, were addressed in the February 2009 Statement of the Case and, ultimately, the Veteran perfected his appeal with regard to these four issues.

The Veteran was previously employed by the Wisconsin Department of Veterans Affairs, which was located at the Milwaukee RO.  The record shows that the Veteran was no longer employed by WDVA as of August 2005.  In October 2008, the Veteran requested that jurisdiction of his claim be return to the Milwaukee RO Thus, jurisdiction of this claim was transferred to the Milwaukee RO as of January 2009.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that this paperless claims file contains additional VA outpatient treatment records.

In February 2011, the Board remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must again be remanded for additional development and adjudication.

VCAA Notice

As an initial matter, the Board notes that the Veteran has not yet received notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) of the evidentiary requirements to substantiate his increased rating claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the Veteran's January 2006 statement was accepted as a claim for increased disability evaluations for all five of his service connected disabilities as well as TDIU for the purposes of the December 2006 rating decision, but the Veteran was only provided VCAA notice with regard to the TDIU claim prior to the issuance of that rating decision.  See March 2006 VCAA notice letter.  He later received notice of how disability evaluations were determined with regard to his claims for PTSD and irritable bowel syndrome, but did not address the division of responsibility for provision of this evidence.  See November 2008 notice letter.

The Board notes that the February 2009 Statement of the Case (SOC) refers to a VCAA letter dated April 1, 2006.  This letter is not currently located in the claims folder.  The virtual record does contain an additional notice letter dated March 20, 2006, and addressing how disability ratings and effective dates are assigned.  This March 20, 2006, letter is not listed on the February 2009 Statement of the Case.  It is unclear if  this is the second VCAA letter to which the SOC refers.  Either a fully compliant notice letter was issued, but not associated with the claims file, or this partially-compliant letter was issued with some discrepancy about the date.  Regardless, the record as it currently stands does not have proper VCAA notice with regard to these issues and that must be rectified.

New Records

Currently, the most recent VA treatment record in the claims folder is dated March 2012.  In his July 2012 letter, the Veteran identified additional VA medical records which he believes support his gastrointestinal claims.  Specifically, he notes a recent prescription for Amitriptyline HCL, an antidepressant, to treat his gastrointestinal symptoms.  The VA treatment records currently associated with the claims file do not show a prescription for this medication, suggesting that more recent treatment records for the Veteran's irritable bowel syndrome exist.  Without those records, the Board is unable to determine whether this change in medication evinces a worsening of the Veteran's symptoms that may warrant a higher disability evaluation.  Moreover, VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the Veteran did not specifically note recent treatment records for the other claimed disabilities, VA must first obtain and review these records before determining whether they are relevant to the issues on appeal.  Therefore, requests for VA medical records should be made to ensure that all pertinent evidence is reviewed.

Again, a decision on one or more of the other claims would have a "significant impact" upon this claim for TDIU.  That impact in turn could render any review of the decision on the TDIU claim meaningless and a waste of appellate resources.  Therefore, these claims are inextricably intertwined and the TDIU claim must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Examination Request

During the pendency of this appeal, the Veteran stated that his bilateral hearing loss had gotten worse and requested a new examination for this disability.  See Veteran's Statement dated in July 2012.

Address Change

Additionally, the Veteran has notified VA that his address has changed from his previous address in Madison to a new address in Pardeeville.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter in connection with his claims of increased evaluation for his service-connected PTSD, irritable bowel syndrome, and bilateral hearing loss.  Such notice should include the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 as well as those required by Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The letter should state what evidence is necessary to substantiate his claims for increased evaluations and inform him of the division of responsibilities in obtaining such evidence.  The letter should also explain how disability ratings and effective dates are determined.  He should also be provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  

Ensure that this and subsequent notice is sent to the Veteran's most recent address of record in Pardeeville, Wisconsin, as listed in his June 2012 statement.

2.  Obtain all VA treatment records from VAMC Madison, Wisconsin, not previously obtained, particularly those dated after March 2012 pertaining to the Veteran's PTSD, irritable bowel syndrome, and bilateral hearing loss disabilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, this should be documented in the record and communicated to the Veteran.

3.  After completion of the above, schedule the Veteran for a VA audiologic examination to determine the current severity of his bilateral hearing loss.  Specifically, the examiner is asked to measure the Veteran's current puretone threshold averages and speech recognition for each ear using the Maryland CNC testing procedure.  The examiner should also provide a description of the effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.

4.  Thereafter, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

